1    GLENN W. PETERSON, ESQ. (SBN 126173)
     PETERSON WATTS LAW GROUP, LLP
2
     2267 Lava Ridge Court, Suite 210
3    Roseville, CA 95661
     Telephone No: (916) 780-8222
4    Fax No: (916) 780-8775

5    Attorneys for Defendants
     La Marzocco USA, LLC and Sproparts, LLC
6

7
                                   UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10
     PROGRESSIVE MARKETING, INC.,      ) No. 2:17-cv-02644 JAM DB
11                                     )
               PLAINTIFFS,             ) STIPULATED PROTECTIVE ORDER
12                                     )
                                       ) ____________________________________
          V.                           )
13
                                       )
14   SPROPARTS LLC, NUOVA RICAMBI SRL, )
     AND LA MARZOCCO USA, LLC,         )
15                                     )
               DEFENDANTS.             )
16                                     )
                                       )
17                                     )
                                       )
18                                     )

19         Plaintiff Progressive Marketing, Inc. (“Progressive”) and Defendants Sproparts, LLC, and La

20   Marzocco USA, LLC (collectively “Defendants”) jointly stipulate to entry by the Court of a

21   Protective Order as set forth below pursuant to Rule 26(c) of the Federal Rules of Civil Procedure.

22         Based on the stipulation of the Plaintiff and Defendants (individually a “party” and

23   collectively the “parties”) to entry of the following Protective Order pursuant to Rule 26(c), Federal

24   Rule of Civil Procedure (“the Order”), and for good cause shown,

25   IT IS HEREBY ORDERED THAT:

26          1.     Any document, or portion thereof, and any other form of evidence or discovery

27   contemplated under Rules 26 through 36 of the Federal Rules of Civil Procedure which, in the good

28   faith opinion of a party contains any trade secret or other confidential development or commercial



                                    STIPULATED PROTECTIVE ORDER
1    information (“Confidential Information”), may be designated by the parties as “CONFIDENTIAL”

2    or “ATTORNEYS’ EYES ONLY” in accordance with the provisions of this Protective Order.

3           2.     As a general guideline, Confidential Information should be designated

4    CONFIDENTIAL when it contains confidential business, technical or other information that may

5    be reviewed by the other party, the parties’ experts, and other representatives, but must be protected

6    against disclosure to third parties. Confidential Information may be designated ATTORNEYS

7    EYES ONLY when it contains highly sensitive information such as financial information, cost

8    information, pricing information, sales information, customer license, customer, manufacturer,

9    supplier, and vendor information, software and firmware for a party’s products, technical and
10   development information about a party’s products, comparative product test results, business plans,

11   marketing strategies, new product plans and competitive strategies, or any other information that

12   would put the producing party at a competitive disadvantage if the information became known to

13   employees of the other party or third parties. Confidential Information shall be clearly marked,

14   noticed or designated “CONFIDENTIAL.” ATTORNEYS’ EYES ONLY information shall be

15   clearly marked, noticed or designated as “ATTORNEYS’ EYES ONLY.”

16          3.     Confidential Information must be designated as follows:

17          (a)    Documents or copies provided to another party in response to discovery requests

18   containing Confidential Information may be designated by any party as either CONFIDENTIAL or

19   ATTORNEYS’ EYES ONLY by marking the page or the pages on which the Confidential

20   Information appears with the legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

21          (b)    In lieu of marking the original of a document which contains Confidential Information

22   prior to inspection, a party may orally designate documents being produced for inspection as

23   CONFIDENTIAL or ATTORNEYS’ EYES ONLY thereby making them subject to this Protective

24   Order. However, copies of such documents ultimately produced must be marked CONFIDENTIAL

25   or ATTORNEYS’ EYES ONLY at the time any such documents are supplied to inspecting counsel

26   in order to make such copies subject to this Protective Order.
27          (c)    Parties shall give advanced notice if they expect a deposition or other proceeding to

28   include designated material so that the other parties can ensure that only authorized individuals are

                                                       2
                                    STIPULATED PROTECTIVE ORDER
1    present at those proceedings when such material is disclosed or used. The use of a document as an

2    exhibit at a deposition shall not in any way affect its designation. Confidential Information disclosed

3    at a deposition, whether by testimony or use of a document or thing, may be designated as

4    CONFIDENTIAL or ATTORNEYS’ EYES ONLY by clearly indicating on the record at the

5    deposition the specific testimony containing Confidential Information that is to be made subject to

6    the provisions of this Protective Order. If on the record during the deposition or by written notice

7    to all parties on or before the next business day a party invokes its right to later designate, such party

8    shall have fourteen (14) days from the receipt of the transcript of such deposition to designate

9    documents, things, or information not designated on the record of the deposition as
10   CONFIDENTIAL or ATTORNEYS’ EYES ONLY of. During that fourteen (14) day period, the

11   deposition transcript, and any documents, things, and information shall be treated as ATTORNEYS’

12   EYES ONLY. If a designation is made, each party shall attach a copy of any such written

13   notification to the face of the deposition transcript and each copy thereof in its possession, custody

14   or control.

15             (d)   Confidential Information contained in responses to interrogatories, other discovery

16   requests or responses, affidavits, briefs, memoranda or other papers filed with the Court, may be

17   designated by prominently marking every page of such documents containing Confidential

18   Information with the legend CONFIDENTIAL or ATTORNEYS’ EYES ONLY. Copies of such

19   items filed with the Court shall be maintained under seal pursuant to the provisions of Section 11

20   hereof.

21             (e)   Tangible objects constituting or containing Confidential Information may be

22   designated by affixing to the object or its container a label or tag marked CONFIDENTIAL or

23   ATTORNEYS’ EYES ONLY.

24             (f)   Notwithstanding any other provisions of the Protective Order, any party may

25   designate as CONFIDENTIAL or ATTORNEYS’ EYES ONLY any testimony of and/or documents

26   produced by that party's agent, sales representative, or technical or business consultant, and such
27   testimony or documents shall be treated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY

28   subject to being contested pursuant to paragraph 7 herein.

                                                         3
                                      STIPULATED PROTECTIVE ORDER
1             (g)   Should any person or entity with access to documents, things or information

2    designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY make copies, extracts,

3    summaries, descriptions, projections and/or extrapolations of or from the documents, things or

4    information designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY or any portions

5    thereof, such copies, extracts, summaries, descriptions, projections and/or extrapolations shall be

6    stamped CONFIDENTIAL or ATTORNEYS’ EYES ONLY consistent with the original

7    information and treated as Confidential Information pursuant to the provisions of this Protective

8    Order.

9             4.    Confidential Information designated ATTORNEYS’ EYES ONLY shall, unless
10   otherwise ordered by the Court or agreed to by the parties, only be disclosed to and made available

11   to the following:

12            (a)   The receiving party’s outside counsel of record in this action and employees of such

13   attorneys to whom it is reasonably necessary that the material be shown for purposes of this

14   litigation;

15            (b)   Outside court reporters and their staff, professional jury or trial consultants and

16   professional vendors to who disclosure is reasonably necessary, and who have signed the

17   Agreement to be Bound (Exhibit A); and videographers receiving or transcribing the documents,

18   things or information in connection with official reporting (for example, at a deposition or a

19   hearing);

20            (c)   The Court and its personnel;

21            (d)   The author or recipient of a document containing the material, or a custodian or

22   other person who otherwise possessed or knew the information; and

23            (e)   Experts retained by the receiving party’s outside counsel of record for purposes of

24   this litigation who have signed the Agreement to be Bound (Exhibit A), but only after receiving

25   permission from the designating party following a written request to the designator that (1)

26   identifies the general categories of ATTORNEY EYES ONLY information that the receiving
27   party seeks permission to disclose to the expert, (2) sets forth the full name of the expert and the

28   city and state of his or her primary residence, (3) attaches a copy of the expert’s current resume,

                                                        4
                                     STIPULATED PROTECTIVE ORDER
1    (4) identifies the expert’s current employer(s), (5) identifies each person or entity from whom the

2    expert has received compensation or funding for work in his or her areas of expertise (including in

3    connection with litigation) in the past five years, and (6) identifies (by name and number of the

4    case, filing date, and location of court) any litigation where the expert has offered expert

5    testimony, including by declaration, report or testimony at deposition or trial, in the past five

6    years.

7              5.    Confidential Information designated CONFIDENTIAL shall, unless otherwise

8    ordered by the Court or by the agreement of the parties, only be disclosed to and made available to

9    the following:
10            (a)    The persons identified in Subsections 4(a), 4(b), 4(c), and 4(d);

11             (b)   The parties (i.e. employees of the corporate parties) to whom disclosure is reasonably

12   necessary;

13             (c)   Witnesses who are expected to testify in court or in a deposition who have signed the

14   Agreement to be Bound (Exhibit A)

15             (d) Experts retained by the receiving party’s outside counsel of record together with their

16   clerical or support personnel to whom disclosure is reasonably necessary, and , and who have signed

17   the Agreement to be Bound (Exhibit A).

18             6.    A willful violation of any material term of this Protective Order by any such individual

19   may be punishable as contempt of court.

20             7.    If the party to whom CONFIDENTIAL or ATTORNEYS’ EYES ONLY documents,

21   things or information has been produced believes that any of the documents, things or information

22   has been improperly designated, the receiving party may at any time request the party which made

23   the designation to cancel the designation with respect to any documents, things or information and

24   to agree that thereafter such document, thing or information will no longer be subject to certain or

25   all of the provisions of this Protective Order. Such request shall be in writing and shall particularly

26   identify the information that is contested, including the reasons supporting the contentions. If the
27   party which produced the documents, things, or information objects to the requested

28   declassification, it must, within two weeks of its receipt of the request to declassify or such other

                                                         5
                                      STIPULATED PROTECTIVE ORDER
1    time as the parties may mutually agree, file and serve a motion for a protective order supporting its

2    classification. The party claiming the higher designation of protection shall have the burden of

3    establishing the status of the particular document, thing, or information. If no such motion is timely

4    filed, the party objecting to the designation shall be entitled to treat the documents and/or

5    information in accordance with the written request of such party. If the producing party files such

6    a motion, the document or information at issue will continue to be entitled to the protections

7    accorded by this Stipulated Protective Order pursuant to their original designation until and unless

8    the Court rules otherwise.

9           8.     No copies of documents, things or information designated as CONFIDENTIAL or
10   ATTORNEYS’ EYES ONLY shall be received, kept, or maintained by persons other than those

11   authorized to do so under this Protective Order.

12          9.     When a party gives notice to another party that, during an oral deposition,

13   CONFIDENTIAL or ATTORNEYS’ EYES ONLY documents, things or information are expected

14   to be produced, used or discussed during the deposition, then only persons authorized to receive

15   such information pursuant to this Protective Order will be allowed to attend that portion of the

16   deposition on behalf of the receiving party.

17          10.    To the extent it is necessary to file with the Court any material containing or materially

18   referring to any CONFIDENTIAL or ATTORNEYS’ EYES ONLY document(s), thing(s), or

19   information, the parties shall file such documents under seal.

20          11.    Each party’s production of any document(s), thing(s), or information designated as

21   CONFIDENTIAL or ATTORNEYS’ EYES ONLY shall be solely for purposes of and use in this

22   action, and those documents, things and information shall not be used for any other purpose. If any

23   such document(s), thing(s), or information properly becomes a matter of public record without an

24   order of Court causing the same to be retained under seal or retained in an otherwise confidential

25   manner, then the parties will have the same rights to utilize the document, things, or information as

26   the public at large under the First Amendment.
27          12.    Within one hundred twenty (120) days after the conclusion of this action and any

28   appeal taken here from, all documents, things, and other materials produced or designated as

                                                        6
                                    STIPULATED PROTECTIVE ORDER
1    containing Confidential Information, and all reproductions thereof, shall be returned to the party

2    who produced them except that counsel for each party may retain one entire set of pleadings and

3    depositions (including exhibits) in this case. Any party may, at their option, destroy annotated

4    copies or summaries of Confidential Information in lieu of returning those copies and summaries to

5    the producing party.

6             13.    If another court or an administrative agency subpoenas or orders production of

7    stamped confidential documents that a party has obtained under the terms of this Protective Order,

8    such party shall promptly notify the party or other person who designated the document as

9    confidential of the pendency of such subpoena or order in sufficient time to allow for the designating
10   party to seek a protective order.

11            14.    Nothing in this Protective Order shall prevent or otherwise restrict counsel from

12   rendering advice to their clients and, in the course thereof, relying generally on examination of

13   stamped confidential documents; provided, however, that in rendering such advice and otherwise

14   communicating with such clients, counsel shall not make specific disclosure of any item, or the

15   information contained therein, so designated except pursuant to the provisions of this Protective

16   Order.

17            15.    Persons obtaining access to stamped confidential documents under this Protective

18   Order shall use the information only for preparation and trial of this litigation (including appeals

19   and retrials), and shall not use such information for any other purpose, including business,

20   governmental, commercial, administrative, or other judicial proceedings.

21            16.    The attorneys of record are responsible for employing reasonable measures, consistent

22   with this Protective Order, to control duplication of, access to, and distribution of copies of stamped

23   confidential documents.

24            17.    The disclosure of Confidential Information under the terms of the Protective Order

25   shall not constitute a waiver of confidentiality for the documents and things so designated.

26   Specifically:
27

28

                                                       7
                                     STIPULATED PROTECTIVE ORDER
1           (a)    Review of the confidential documents and information by counsel, experts, or

2    consultants for the litigants in the litigation shall not waive the confidentiality of the documents or

3    objections to production.

4           (b)    The inadvertent, unintentional, or in camera disclosure of confidential documents and

5    information shall not, standing alone, waive protections of the Order. Upon timely assertion or

6    correction of a designation, all recipients must make reasonable effort to ensure that the material is

7    treated according to the Order.

8           18.    Notwithstanding the termination of this action, persons who have had access to

9    CONFIDENTIAL or ATTORNEYS’ EYES ONLY documents, things or information shall remain
10   subject to the terms of this Protective Order.

11          19.    This Protective Order may be modified by written agreement of the parties or by

12   further order of the Court. Each party shall also have the right to petition the Court to modify this

13   Protective Order or for additional protection under Fed.R.Civ.P. 26(c).

14          20.    The terms of this Protective Order are applicable to Confidential Information

15   produced by a non-party, such non-party may designate Confidential Information produced by it in

16   connection with this litigation, and the Confidential Information is protected by the remedies and

17   relief provided by the Protective Order. Moreover, if either party believes that the records to be

18   provided by a non-party contains CONFIDENTIAL or ATTORNEYS’ EYES ONLY documents,

19   the party asserting the confidentiality protection can designate the documents as such on behalf of

20   the third party and/or in addition to the third party designation by advising the party that issued the

21   third party subpoena within 14 days of the service of the deposition notice and/or subpoena on the

22   party alleging the confidentiality protection. If such designation is made all records to be produced

23   by a third party shall be designated as ATTORNEYS’ EYES ONLY until they are declassified as

24   provided in this Protective Order.

25   ///

26   ///
27   ///

28   ///

                                                       8
                                       STIPULATED PROTECTIVE ORDER
1           21.   This Protective Order is not intended to expand the right of the parties hereto to

2    demand privileged information that is not relevant to these proceedings or to otherwise expand the

3    scope of discovery under Rule 26 of the Federal Rules of Civil Procedure.

4    Agreed to and Accepted by:
5
     DATED: February 8, 2019                       MURPHY, CAMPBELL, ALLISTON & QUINN
6

7
                                                    By: _____ _/s/ Mark A. Campbell ________
8                                                             MARK A. CAMPBELL
                                                           (Approved on February 8, 2019)
9
                                                    Attorneys for Plaintiff,
10                                                  Progressive Marketing, Inc.

11
     DATED: February 7, 2019                        FOX FOTHSCHILD LLP
12

13                                                  By: _____ _/s/ John J. Shaeffer
                                                                JOHN J. SHAEFFER
14                                                        (Approved on February 7, 2019)

15                                                  Attorneys for Counterclaimants,
                                                    Nuova Ricambi S.R.L. and Marcello Zanesi
16

17   DATED: February 6, 2019                        PETERSON WATTS LAW GROUP, LLP
18
                                                    By: ________/s/ Glenn W. Peterson ________
19                                                             GLENN W. PETERSON
20                                                  Attorneys for Defendants,
                                                    La Marzocco USA, LLC and Sproparts, LLC
21

22

23

24

25

26
27

28

                                                     9
                                   STIPULATED PROTECTIVE ORDER
1                                                    ORDER

2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

3          IT IS FURTHER ORDERED THAT:

4          1. Requests to seal documents shall be made by motion before the same judge who will

5    decide the matter related to that request to seal.

6          2. The designation of documents (including transcripts of testimony) as confidential
     pursuant to this order does not automatically entitle the parties to file such a document with the
7
     court under seal. Parties are advised that any request to seal documents in this district is governed
8
     by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
9
     written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
10
     mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
11
     that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
12
     the requested duration, the identity, by name or category, of persons to be permitted access to the
13
     document, and all relevant information.” L.R. 141(b).
14
            3. A request to seal material must normally meet the high threshold of showing that
15
     “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
16
     related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
17
     Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana
18   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
19          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
20   certain documents, at any court hearing or trial – such determinations will only be made by the
21   court at the hearing or trial, or upon an appropriate motion.
22          5. With respect to motions regarding any disputes concerning this protective order which
23   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local
24   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

25   parte basis or on shortened time.

26          6. The parties may not modify the terms of this Protective Order without the court’s

27   approval. If the parties agree to a potential modification, they shall submit a stipulation and

28   proposed order for the court’s consideration.


                                                          10
                                     STIPULATED PROTECTIVE ORDER
1            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

2    of the terms of this Protective Order after the action is terminated.

3           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

4    hereby DISAPPROVED.

5    Dated: February 25, 2019
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21
     DLB:6
22   DB\orders\orders.civil\progressive2644.stip.prot.ord

23

24

25

26
27

28

                                                            11
                                         STIPULATED PROTECTIVE ORDER
1                                                EXHIBIT A
2

3                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
4
     PROGRESSIVE MARKETING, INC.,                      CASE NO. 2:17-cv-02644-jam-db
5

6                   PLAINTIFFS,

7           V.                                         STIPULATED PROTECTIVE ORDER
                                                       ______________________________________
8    SPROPARTS LLC, NUOVA RICAMBI
     SRL, AND LA MARZOCCO USA, LLC,                    Complaint Filed:
9                                                      Trial Date:
10                  DEFENDANTS.

11

12

13
           This is to certify that I have read and understand the Stipulated Protective Order (the “Order”)
14
     entered in the above-captioned action and agree: (a) to be bound by the terms and conditions set
15
     forth in the Order; (b) not to reveal to anyone, other than another persons listed in Section 6 of the
16
     Order, any documents, things or information designated under the Order as “Confidential”; (c) not
17
     to reveal to anyone, other than another persons identified in Section 5 of the Order, any documents,
18
     things or information designated under the Order as “ATTORNEYS’ EYES ONLY” and (d) to
19
     utilize such documents, things and information solely for purposes of and in connection with the
20
     above-captioned action. In addition, I hereby consent to the jurisdiction of the above-identified
21
     Court for purposes of enforcing the Order. I agree that a willful violation of any material term of
22
     the Order may be punishable as contempt of court.
23
     Dated: ______________                        ________________________
24
                                                  Signature
25
                                                  ________________________
26
                                                  Printed Name
27

28

                                                      12
                                    STIPULATED PROTECTIVE ORDER
